Citation Nr: 1608424	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  15-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of a compensation overpayment in the amount of $9,068.88.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision by Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania.  

The Board notes that the Veteran was represented by the Georgia Department of Veterans Services but that he withdrew it as his representative in May 2015 correspondence.  The Board also notes that in May 2015, the Veteran requested a Board hearing.  However, he withdrew that hearing request in September 2015.  

In April 2015, an inquiry was received from the Veteran regarding a November 2013 dependency claim.  This matter is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was married to OS from October 1973 until approximately October 2013, but he thought that they had been divorced years beforehand when he married KRH in August 2009 and claimed her as his dependent spouse for VA compensation purposes.  

2.  After he indicated to VA that he had married KRH in August 2009, he started receiving additional benefits for KRH as a dependent spouse effective from September 1, 2009, resulting in the overpayment of compensation benefits in the uncontested amount of $9068.44.  

3.  The compensation overpayment in question was not due to fraud, misrepresentation, or bad faith by the Veteran. 
 
4.  Waiver of half of the compensation debt, $4534.44, would not be against equity and good conscience; waiver of the other half of the compensation debt, $4534.44, would. 


CONCLUSION OF LAW

The criteria for waiver of recovery of the compensation overpayment of dependent spouse benefits in the amount of $4534.44 have been met; waiver of the remaining debt of $4534.44 is not warranted.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the Veteran of the evidence needed to substantiate his claim and to assist him in obtaining the relevant evidence, as required under the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 2014)]; 38 C.F.R. § 3.159 (2015).  The Board must make a determination as to the applicability of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001). 

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA and its implementing regulations are not for application in this matter. 

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  In April 2013, VA proposed to remove KRH, who had been listed as the Veteran's dependent spouse, as his dependent.  In November 2013, a due process letter was sent to the Veteran to submit proof of all terminated marriages and marriage certificates for all of his spouses.  It proposed to reduce benefits effective from September 1, 2009 if the requested information was not received.  

In November 2013, VA received a Declaration of Status of Dependents from the Veteran, showing that he married OS on August [redacted], 1973 and divorced her on October[redacted], 2013, along with a copy of the divorce decree.  He reported that the divorce papers had been written up previously, but had not been filed by OS, and that he had recently found that out.  

In July 2014, VA took action to remove KRH as his dependent spouse effective from September 1, 2009, creating the debt at issue.  In August 2014, a waiver request was received from the Veteran.  With it, he provided a financial status report.  VA thereafter denied his waiver request and informed him of the reasons for doing so.  After he disagreed with that determination in February 2015, VA provided a statement of the case to him explaining all of this and the applicable legal provisions and gave him a chance to respond.  The Veteran made additional argument in May 2015 and has been given adequate opportunity to submit additional relevant evidence. 

In light of the above, the Board concludes that the Veteran was provided with due process which included ample opportunity to submit evidence and argument in support of his appeal.  Accordingly, the Board finds that it is proper to decide the merits of the claim at this point.  

The Veteran seeks a waiver of recovery of overpayment of dependent spouse benefits in the calculated amount of $9068.88. 

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The regulation provides that the standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination, consideration will be given to elements which include the degree of fault of the debtor; a balancing of faults between the debtor and VA; whether recovery of the overpayment would result in unjust enrichment, or cause undue financial hardship to the debtor; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965. 

However, where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2). 

An April 2009 rating decision shows that the Veteran has been in receipt of VA compensation benefits since 2003.  He has had a 60 percent rating for coronary artery disease from November 2008 and a 50 percent rating for mood disorder from April 2004.  Together with other service-connected disabilities, the combined rating has been 90 percent from August 2005 and the service-connected disabilities have resulted in an award of a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) from March 2007.  In essence, the evidence shows that the Veteran is very disabled overall and has been since he filed for KRH as his dependent spouse in 2009.  

In September 2009, the Veteran advised that he had been married to OS in September 1973 and was divorced from her in October 1975; that he had married and divorced 3 other spouses between March 1983 and April 1997; and that he got married to KRH on August [redacted], 2009.  

He started receiving VA compensation benefits for KRH as his dependent spouse, effective from September 1, 2009, and it has not since been contested that he received $9068.88 of compensation benefits based on her being treated by VA as his dependent spouse since that time.  

In April 2013, VA requested additional information from him concerning conflicting information regarding prior marriages.  Since marital history was inconsistent, VA proposed to remove KRH as his dependent spouse if the requested information was not provided within 30 days.  

In May 2013, apparently after performing research, the Veteran submitted a copy of a recent complaint for a divorce from OS, alleging that they had been separated since 1975.  He also indicated that records show that he was still married to OS, and that a decree of consent to trial had recently been submitted.  He was waiting for OS to sign it.  He indicated that he would like for KRH to be added as his dependent spouse when that divorce became final.  

In July 2014, VA took action to remove KRH as his dependent spouse, effective from  September 1, 2009, creating the debt at issue.  In August 2014, VA's debt management center advised the Veteran of the debt and of his waiver rights.  He requested a waiver later that month.  A financial status report showed monthly income of $5548, monthly expenses of $4972, and no cash assets.  

In May 2015, the Veteran disagreed with the waiver of the debt, indicating that he was not aware that he had not been divorced from OS in October 1975 at the time that he filed to have KRH treated as his dependent spouse.  He had believed that OS divorced him in October 1975.  OS was divorcing him in 1975, and he signed papers to this effect.  He was not aware that OS stopped the divorce proceeding, and she did not tell him that she did.  If he had been aware that he was still married to OS, he would have claimed her as his dependent, and not KRH.  After VA actions helped make him aware that OS had not divorced him, he terminated that marriage in April 2013.  He had not had an attorney when OS was divorcing him in 1975, and that is why she had been able to do what she did.  If he was aware that he was still married to OS, he would not have applied to have KRH treated as his dependent spouse in September 2009.  He indicated that OS was at fault, not him.  He indicated that he wished VA would change its decision, as the debt was going to seriously impair him in his ability to provide for basic necessities, and was going to cause undue financial hardship.  He provided a $200 check and indicated that if VA would not reconsider, for VA to please accept that check and then take $200 out of his compensation check every month until the debt was paid off.  

In a May 2015 VA Form 9, the Veteran indicated that he was not aware at the time that he applied to have KRH treated as his dependent spouse, that he was still married to OS, and that he knew that it was against the law to be married to 2 people at the same time.  

In this case, there is no finding of fraud, misrepresentation, or bad faith on behalf of the Veteran.  Therefore, waiver of indebtedness is not precluded if it would be against the principles of equity and good conscience to require the Veteran to repay the debt to the government.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

Thus, it must be determined whether the recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver. 

The Board finds that the Veteran was at fault in the creation of the debt, and that VA had no fault in it.  Regarding the Veteran's fault, regardless of the fact that he was not represented when OS instituted divorce proceedings against him in 1975, it was his responsibility to know whether he was divorced from OS when he applied to have KRH added as his dependent spouse in 2009.  While he did not have a lawyer when OS indicated she was divorcing him in 1975, and apparently thought that they were divorced in 1975, as reflected by his statements and later marriages, it is now conceded that he and OS were not divorced until after he later discovered this in 2013 and instituted divorce proceedings.  It was his duty to be diligent in determining his marital status before applying to add KRH as his dependent spouse for VA benefits purposes and representing her as his dependent spouse.  He could have checked with the court house where the divorce from OS was previously said to have taken place, before listing KRH as his dependent spouse, especially since there is no indication that he ever received a final divorce decree in 1975.  Regarding VA fault, none is apparent.  

It is noted that the Veteran is now totally disabled due to service-connected disabilities and has been since he first listed KRH as his spouse, and that 50 percent of that disability is from a service-connected psychiatric disorder.  It is also noted that people sometimes make honest mistakes.  Regarding the Veteran's mistake in believing he was divorced from OS, it appears that it was an honest one.  The preponderance of the evidence indicates that he thought he was legally married to KRH from the time he married her in 2009 until he discovered otherwise in 2013, and he cooperated with VA in determining that he was not divorced from OS and apparently promptly divorced her in September 2013, upon finding out that they were not in fact divorced.  

Spousal dependent benefits are intended only for validly married spouses, and it is not disputed that the debt which has been computed based on KRH's marriage to him in August 2009 is for a period of time during which KRH and the Veteran were not legally married, and that the spousal dependency benefit should not have been paid to him for her in the first place.  While he claims that he would have otherwise claimed OS as his dependent during this time period, payments made for her as his dependent spouse are not what are at issue.  

That being said, it is noted that the Veteran appears to have honestly thought that he was married to KRH when he claimed her as his spousal dependent in 2009, and until information to the contrary surfaced in 2013.  It is also noted once again that he is totally disabled due to service-connected disabilities, with 50 percent of that being due to a psychiatric disorder, and that he has reported a monthly surplus of only $576, and no cash assets. 

Given the facts in this case, the Board finds that it would not be against equity and good conscience to waive half of the $9068.88 debt that the Veteran incurred as a result of incorrectly advising VA that KRH was his dependent spouse.  The other half, however, shall remain the Veteran's responsibility, as $9068.88 was incorrectly paid to him based upon a mistake that he made, without VA having any fault, and the Board finds that it would not result in an undue hardship to the Veteran for him to repay it.  Given his $576 per month income surplus, it does not appear that repayment of $4534.44 over time would impair his ability to provide for basic necessities.

Accordingly, waiver of recovery of $4534.44 of the compensation overpayment at issue, but not the other $4534.44, is granted. 


ORDER

Waiver of recovery of the compensation indebtedness of $4534.44 is granted.  Waiver of the remainder of the compensation debt, in the amount of $4534.44, is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


